DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the preliminary amendment, filed 11/23/2020.  Claim 1 has been canceled.  Claims 2-25 have been newly added.  Claims 2-25 are pending. 

Priority
	The instant application is a CON of US Application No. 16/231,104, filed 12/21/2018, now US Patent No. 10,628,640, which claims benefit of US Provisional Application No. 62/609,322, filed 12/21/2017.

Allowable Subject Matter
Claims 2-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a peripheral device for NFC/RFID scanning and is able to toggle between a single-shot scan behavior and a continuous scan behavior via selective user operation of the trigger, specifically distinguishing between a short press and a long press to switch operation between single-shot scanning and continuous scanning modes [Abstract & 0019].  The independent claims recite uniquely distinct features:
Regarding independent claim 2, a method comprising: 
discovering an RFID tag, wherein the discovering is responsive to a request-scan event in accordance with a request-scan operating behavior, and wherein the discovering is continuously repetitive via repetitive polling in accordance with a repetitive-scan operating behavior; 
toggling between the request-scan operating behavior and the repetitive-scan operating behavior responsive to an operating-behavior-toggle event; 
wherein the request-scan event and the operating-behavior-toggle event are indicated at least in part by corresponding durations of activating a same pressure-sensitive element by a user; and 
wherein the discovering and the toggling are performed by a portable RFID scanner.
Regarding independent claim 10, an NFC/RFID peripheral comprising: 
a hardware processor configured to perform a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of codes; 
a memory; 
a control subsystem implemented by the hardware processor and the memory, the control subsystem coupled to an NFC/RFID scanning engine and a user interface that implements a button, and the control subsystem comprising 
a first set of machine codes selected from the native instruction set for a first scanning behavior of a plurality of scanning behaviors, the first scanning behavior comprising performing a single data scan using the NFC/RFID scanning engine responsive to the button being pressed for a first duration, 
a second set of machine codes selected from the native instruction set for a second scanning behavior of the plurality of scanning behaviors, the second scanning behavior comprising performing continuous unprompted data scans using the NFC/RFID scanning engine, and 
a third set of machine codes selected from the native instruction set for transitioning between the first scanning behavior and the second scanning behavior responsive to the button being pressed for a second duration; and 
wherein the first duration is different than the second duration.
Regarding independent claim 14, a method comprising: 
in a single-scan mode, performing respective single scans in response to respective scan requests as manually commanded by a first predetermined activation duration of a predetermined control; 
in a continuous-scan mode, performing repetitive scans without requiring respective scan requests; 
transitioning between the single-scan mode and the continuous-scan mode as manually commanded by a second predetermined activation duration of the predetermined control; 
in a hand-held mode, behaving in accordance with mobile handheld operation; in a hands-free mode, behaving in accordance with seated unattended operation; 
transitioning between the hand-held mode and the hands-free mode in response to predetermined external power port status changes; and 
wherein the method is performed in an RFID scanner.
The closest prior art, Tsunobuchi et al. (US 2002/0185536 A1) fails to anticipate or render obvious at least the underlined limitations.
Tsunobuchi et al. discloses a plurality of operation modes preset within a bar code reader wherein the operation modes are switched by operating the function switch (25), specifically distinguishing between operation modes depending on the time of pressing the function switch (25) [0056 & 0057].
However, Tsunobuchi et al. fails to teach or fairly suggest at least the underlined limitations above when taken in combination with the remaining claimed limitations of each independent claim, respectively.
Dependent claims 3-9, 11-13, & 15-25 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876